DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 27 April 2018. It is noted, however, that applicant has not filed a certified copy of the JP 2018-087512 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correction parameter calculating section”, “distance measuring section” in claim 1-14, “calculating section”, “storage section” in claim 4-7, “correction operating section”, “distance measurement operation section” in claim 11, “distance measurement result storage section”, “result synthesizing section” in claim 12-13, “distance measurement module”, “light emitting section”, and “light receiving section” in claim 14. 
Review of the specification indicates:
“correction parameter calculating section”, page 39 indicates that processing is performed by the CPU 201.
“distance measuring section”, page 39 indicates that processing is performed by the CPU 201.
“calculating section”, page 39 indicates that processing is performed by the CPU 201.
“storage section”, page 39 indicates processing is performed by the CPU 201 loading, for example, the programs stored in the ROM 202 and the EEPROM 204 to the RAM 203. Where the ROM 202, EEPROM 204 and RAM 203 can act as storage locations for inputted and outputted data written into them. 
“correction operating section”, page 39 indicates that processing is performed by the CPU 201.
“distance measurement operation section”, page 39 indicates that processing is performed by the CPU 201.
“distance measurement result storage section”, page 39 indicates processing is performed by the CPU 201 loading, for example, the programs stored in the ROM 202 and the EEPROM 204 to the RAM 203. Where the ROM 202, EEPROM 204 and RAM 203 can act as storage locations for inputted and outputted data written into them.
“result synthesizing section”, page 39 indicates that processing is performed by the CPU 201.
“distance measurement module”, page 37 of the specification indicates that the claimed module can be found on the front side of electronic equipment 101, such as depicted in Fig. 25. 
 “light receiving section”, page 6 indicates that a light receiving section 14 is described as having a pixel array section 22 in which a plurality of pixel circuits 21 is disposed in an array. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 objected to because of the following informalities: The claimed language begins listing aspects included in the correction parameter calculating section without indicating when the listing starts, such as with a colon. For the purposes of examination, the claimed “wherein the correction parameter calculating section includes” will be interpreted as “wherein the correction parameter calculating section includes:”. 
Claim 11 objected to because of the following informalities: The claimed language begins listing aspects included in the distance measuring section without indicating when the listing starts, such as with a colon. For the purposes of examination, the claimed “wherein the distance measuring section includes” will be interpreted as “wherein the distance measuring section includes:”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “light emitting section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitations of the claimed invention for claim 14 disclose a light emitting section which is functional language with no corresponding structural language to support such function. Review of the specification does not provide any clarity to a structure which defines the claimed light emitting section as anything other than the functional use of the claimed section, rendering the claimed light emitting section indefinite. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention directs to a program for causing a computer to perform a process on an apparatus, which the program claim itself is not one of the four statutory categories of patent eligible subject matter. In this case, the claimed program is directed to what could be a signal per se or mere information in the form of a program data. As the invention of claim 16 is claimed, it is unpatentable under 35 U.S.C 101 for these reasons. For the purposes of examination, the claimed “A program for causing a computer of a distance measurement processing apparatus which performs distance measurement processing to execute distance measurement processing comprising:” will be interpreted as “A program stored on a non-transitory computer readable medium for causing a computer of a distance measurement processing apparatus which performs distance measurement processing to execute distance measurement processing comprising:”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,14-16 rejected under 35 U.S.C. 102(a)(1) as being taught by Ovsiannikov; Ilia et al. (US 20120173184 A1)
Regarding claim 1, Ovsiannikov teaches, 
A distance measurement processing apparatus (Title, “depth sensor”) comprising: 
a correction parameter calculating section (¶81 and Fig. 1, “defection correction filter 39”) configured to calculate a correction parameter (¶87, “corrects the depth pixel information value p(i,j) according to a comparison result”) for correcting deviation of characteristics (¶81, “defect correction filter 39 for detecting and correcting defective pixels”) between a first tap and a second tap using a predetermined number of detection signals (¶87, “compares the depth pixel information value p(i,j) of the depth pixel 51 with a reference value, which is one of the arranged neighbor depth pixel information values”) which are detected two each (¶49, “potentials or photocharges” is provided to the “first photo gate 110” and “potentials or photocharges” is provided to the “second photo gate 120”) for two or more types (¶59, “modulated optical signal” sine wave or a square wave that is timed respective of “clock signal MLS”) of irradiated light, (¶57-60 and 102, and Fig. 9, “modulated optical signal” outputting wavelengths in an infrared, red, green, and blue spectrum modulated “as the same as the clock signal MLS” detected by the pixel arrays such as depicted in Fig. 9) two or more types of the irradiated light with a predetermined phase difference (¶60, synchronized clock signal MLS “modulated light signal” to generate modulated optical signals with a “180” degree phase difference) being radiated on an object, (¶59, “light source 32 emits a modulated optical signal to a target object 40”) and electric charges generated by reflected light reflected by the object (¶60, “modulated optical signal output from the light source 32 is reflected from the target object 40”) being received being sorted into the first tap and the second tap (¶49,52, and 59, “potentials or photocharges” are accumulated when “high level is provided to the first photo gate 110” and “potentials or photocharges” are accumulated when “the low level is provided to the second photo gate 120”, or when “the high level is provided to the second photo gate 120” and “the low level is provided to the first photo gate 110”) in accordance with a distance to the object; (¶80 and Fig. 1, distance from the light source 32 or the array 22 to the target object 40) and 
a distance measuring section (¶79, “defect correction filter 39” where the “distance Z using the depth pixel information value” are output from defect correction filter 39)  configured to obtain a depth indicating a distance to the object (¶80, “distance Z from the light source 32 or the array 22 to the target object 40 is calculated”) on a basis of the correction parameter (¶80-81, “the digital signal processor calculates the distance Z, an error may occur” which requires “defect correction filter 39 for detecting and correcting defective pixels”) and a predetermined number of the detection signals. (¶79, “calculates a distance Z using the depth pixel information value p(i,j) and the neighbor depth pixel information values p(i-1,j-1), p(i-1,j), p(i-1,j+1), p(i,j-1), p(i,j+1), p(i+1,j-1), p(i+1,j), and p(i+1,j+1)”)

Regarding claim 2, Ovsiannikov teaches the limitations of claim 1,
	Ovsiannikov teaches additionally, 
wherein, for a first detection period in which the reflected light of the irradiated light with a first phase is received, (¶49,57,58 and Fig. 4, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the high level is provided to the first photo gate 110” at the same phase as the clock signal MLS) and a second detection period in which the reflected light of the irradiated light with a second phase is received, (¶52,57,58, and Fig. 4, “ potentials or photocharges are accumulated when the second photo gate control signal Gb at the high level is provided to the second photo gate 120” where difference between a phase “first photo gate control signal Ga and a phase of the second photo gate control signal Gb” is 180 degrees”) among two types of the irradiated light, (¶57-60 and 102, and Fig. 9, “modulated optical signal” outputting wavelengths in an infrared, red, green, and blue spectrum modulated in a sine wave or a square wave “as the same as the clock signal MLS” detected by the pixel arrays such as depicted in Fig. 9)
in the first detection period, (¶49, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the high level”) a plurality of electric charges is alternately sorted into the first tap and the second tap, (¶49,52, and 59, “potentials or photocharges” are accumulated when “high level is provided to the first photo gate 110” and “potentials or photocharges” are accumulated when “the low level is provided to the second photo gate 120”) and a first detection signal in accordance with electric charges sorted and accumulated into the first tap (¶49, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the high level is provided to the first photo gate 110”) and a second detection signal in accordance with electric charges sorted and accumulated into the second tap are detected, (¶49, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the low level is provided to the second photo gate 120”) and
in the second detection period, (¶52, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the high level”) a plurality of electric charges is alternately sorted into the first tap and the second tap, (¶49,52, and 59, “potentials or photocharges” are accumulated when “the high level is provided to the second photo gate 120” and “potentials or photocharges” are accumulated when “the low level is provided to the first photo gate 110”)  and a third detection signal in accordance with electric charges sorted and accumulated into the first tap (¶52, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the high level is provided to the second photo gate 120”) and a fourth detection signal in accordance with electric charges sorted and accumulated into the second tap are detected. (¶52, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the low level is provided to the first photo gate 110”) 

Regarding claim 14, it is the module claim of apparatus claim 1. 
Ovsiannikov teaches additionally, 
	A distance measurement module (¶35 and Fig. 1, “depth sensor 10”) comprising: 
a light emitting section (¶59, “light source 32 emits a modulated optical signal”) configured to radiate two types of irradiated light with a predetermined phase difference (¶59 and 60, “light source 32 emits a modulated optical signal” such that signals captured have a “180” degree phase difference onto a target object 40 synchronized to the photo gate control) to an object; (¶59, “light source 32 emits a modulated optical signal to a target object 40”)
a light receiving section (¶36 and Fig. 1, “array 22 in which a plurality of 2-tap depth pixels (detectors or sensors) 23 are arranged”) configured to output a predetermined number of detection signals which are detected two each (¶49, “potentials or photocharges” is provided to the “first photo gate 110” and “potentials or photocharges” is provided to the “second photo gate 120”) for two types (¶59, “modulated optical signal” sine wave or a square wave that is timed respective of “clock signal MLS”) of the irradiated light, (¶57-60 and 102, and Fig. 9, “modulated optical signal” outputting wavelengths in an infrared, red, green, and blue spectrum modulated in a sine wave or a square wave “as the same as the clock signal MLS” detected by the pixel arrays such as depicted in Fig. 9)
	Refer to rejection of claim 1 to teach the additional limitations of claim 14. 

Regarding claim 15, it is the method claim of apparatus claim 1. Refer to rejection of claim 1 to teach the rejection of claim 15.

Regarding claim 16, it is the program for causing a computer claim of apparatus claim 1. 
	Oviannikov teaches additionally, 
A program for causing a computer of a distance measurement processing (¶113, “3D image sensor 500 may generate 3D image information based on a digital pixel signal (e.g., color information or depth information)”) apparatus which performs distance measurement processing to execute distance measurement processing (¶112, “processor 210 may access a memory (not shown) storing a program for controlling the operations of the 3D image sensor 500 and execute the program stored in the memory”)
Refer to rejection of claim 1 to teach the rejection of claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6,11 rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov; Ilia et al. (US 20120173184 A1) in view of Schmidt; Miriko et al. “High Frame Rate for 3D Time-of-Flight Cameras by Dynamic Sensor Calibration” published 8 April 2011
Regarding claim 3, Ovsiannikov teaches the limitations of claim 2,
	Ovsiannikov teaches additionally, 
correction parameter calculating section (¶89-98, “defect correction filter 39”) calculates two types of the correction parameter (¶89-98, defect correction filter “replaces the depth pixel information value” or “keeps pixel information value” depending on pixel information value compared to a reference value) 
	But does not explicitly teach, 
two types of the correction parameter using the first detection signal, the second detection signal, the third detection signal and the fourth detection signal.
However, Schmidt teaches additionally, 
two types of the correction parameter (6. Experimental Results ¶9, “corrected data, two single phase maps phi 1 and phi 2”) using the first detection signal, the second detection signal, the third detection signal and the fourth detection signal. (6. Experimental Results ¶9 and 2.2 Multiple-tap ToF sensors ¶2, each single phase map phi 1 and phi 2 calculated in (23) and (24) based on four measured detection values) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt which uses four measured values to determine correction maps. This correction format allows for more timely corrections, allowing for better frame rate.

Regarding claim 4, Ovsiannikov with Schmidt teaches the limitations of claim 3,
	Ovsiannikov teaches additionally, 
a calculating section (¶89-98, “defect correction filter 39”) configured to calculate two types of the correction parameter, (¶89-98, defect correction filter “replaces the depth pixel information value” or “keeps pixel information value” depending on pixel information value compared to a reference value) and 
a storage section (¶113, Fig. 11 and 12, “memory device 220”) configured to store one type of the correction parameter (¶113, “3D image information generated by the 3D image sensor 500 may be stored in a memory device 220”) calculated by the calculating section. (¶113 and 100,”3D image information generated” which can include corrected “depth pixel information value” compared to reference values such as “PR1 and PR2”) 

Regarding claim 5, Ovsiannikov with Schmidt teaches the limitations of claim 4,
	Ovsiannikov teaches additionally,
the calculating section (¶89-98, “defect correction filter 39”) calculates one type of the correction parameter (¶113 and 100,”3D image information generated” which can include corrected “depth pixel information value” compared to reference values such as “PR1 and PR2”) to be stored in the storage section upon start of processing of obtaining the depth by the distance measuring section (¶89-98, defect correction filter “replaces the depth pixel information value” or “keeps pixel information value” depending on pixel information value compared to a reference value) and stores the one type of the correction parameter(¶113, “3D image information generated by the 3D image sensor 500 may be stored in a memory device 220”)  in the storage section. (¶113, Fig. 11 and 12, “memory device 220”)

Regarding claim 6, Ovsiannikov with Schmidt teaches the limitations of claim 5,
Ovsiannikov teaches additionally,
storage section (¶113, Fig. 11 and 12, “memory device 220”) holds the correction parameter (¶113, “3D image information generated by the 3D image sensor 500 may be stored in a memory device 220”)
	but does not explicitly teach,
the correction parameter for each pixel of a light receiving section which receives the reflected light.
	However, Schmidt teaches additionally, 
the correction parameter (6. Experimental Results ¶9, “correction was applied”) for each pixel of a light receiving section which receives the reflected light. (6. Experimental Results ¶9 and ¶1, correction was applied to “each pixel” in raw data package of real data from a camera) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt which applies correction to each pixel in the frame. This correction format allows for correction of inhomogeneities of different taps in multiple-tap ToF sensors.

Regarding claim 11, Ovsiannikov teaches the limitations of claim 2,
	But does not explicitly disclose the additional limitation of claim 11,
	However, Schmidt teaches additionally, 
a correction operating section (6. Experimental Results ¶6, “correction applied to a single frame”) configured to perform operation of obtaining a first corrected detection signal (6. Experimental Results ¶6, “corrected data” single phase map phi 1) by correcting the first detection signal (6. Experimental Results ¶6, single phase map “phi 1” as presented in equation (23) based on “d4,2” , “d2,1”, “d3,2”, and “d1,1”) and obtaining a second corrected detection signal (6. Experimental Results ¶6, “corrected data” single phase map phi 2) by correcting the third detection signal, (6. Experimental Results ¶6, single phase map “phi 2” as presented in equation (24) based on “d4,1” , “d2,2”, “d3,1”, and “d1,2”), and 
a distance measurement operating section (6. Experimental Results ¶6 and 2.1 Depth Estimation Using Correlating Sensors ¶1-2, “depth maps compiled” from “phase maps” using equation (2) for depth z ) configured to perform operation of obtaining the depth (6. Experimental Results ¶6, “depth maps compiled”) using the second detection signal, the fourth detection signal, (6. Experimental Results ¶6 and 2.2 Multi-Tap ToF Sensors ¶2, “raw data measured with tap m=2 were being corrected” which is data from tap 2 from sensor with “M detection units (taps)” ) the first corrected detection signal (6. Experimental Results ¶6, “corrected data” single phase map phi 1) and the second corrected detection signal. (6. Experimental Results ¶6, “corrected data” single phase map phi 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt which uses phase maps and raw data from a target corrected tap. This correction technique allows for correction of inhomogeneities of different taps in multiple-tap ToF sensors.

Claim(s) 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov; Ilia et al. (US 20120173184 A1) in view of Schmidt; Miriko et al. “High Frame Rate for 3D Time-of-Flight Cameras by Dynamic Sensor Calibration” published 8 April 2011 in view of Jacobs; Trent (US 20140240558 A1)
Regarding claim 7, Ovsiannikov with Schmidt teaches the limitations of claim 5,
	Ovsiannikov teaches additionally, 
correction parameter (¶113, “3D image information generated by the 3D image sensor 500 may be stored in a memory device 220”)to be stored in the storage section. (¶113, Fig. 11 and 12, “memory device 220”)
	But does not explicitly teach the additional limitation of claim 7,
Jacobs teaches additionally,
the calculating section (¶35, “a two-tap readout CCD sensor level and gain calibration process 200”) obtains an offset parameter (¶35, “determine the level difference between the reference tap signals”) for correcting deviation of characteristics between the first tap and the second tap (¶35, “level correction stage 202, the reference tap signals corresponding to the masked reference regions 106 of each segment 102, 104 are compared to determine the level difference”) with an offset as the one type of the correction parameter (¶35, “a two-stage control loop that actively performs a level correction stage 202 and then a gain correction stage 204”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt with the difference determination of Jacobs that performs a level correction between tap signals of a CCD sensor. This allows for inherent differences in the tap signal level to be compensated for. 

Regarding claim 8, Ovsiannikov with Schmidt with Jacobs teaches the limitations of claim 7,
	Ovsiannikov teaches additionally, 
in addition to the first detection signal, (¶49, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the high level is provided to the first photo gate 110”) the second detection signal, (¶49, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the low level is provided to the second photo gate 120”) the third detection signal (¶52, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the high level is provided to the second photo gate 120”) and the fourth detection signal, (¶52, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the low level is provided to the first photo gate 110”)
a fifth detection signal (¶53, “Charge collection and charge transfer” that is “provided to the first photo gate 110”) in accordance with electric charges sorted and accumulated into the first tap (¶53, “first charge collection and the first charge transfer which occur when the first photo gate control signal Ga is provided to the first photo gate 110”) and a sixth detection signal sorted and accumulated into the second tap, (¶49 and 53, “potentials or photocharges are accumulated when the second photo gate control signal Gb at the low level is provided to the second photo gate 120” when a “a third photo gate control signal Gc is provided” similar to “when the first photo gate control signal Ga is provided”) among a plurality of electric charges which is alternately sorted into the first tap and the second tap in a third detection period (¶53,49,52, and 59, third photo gate control signal Gc being similar to “potentials or photocharges” are accumulated when “high level is provided to the first photo gate 110” and “potentials or photocharges” are accumulated when “the low level is provided to the second photo gate 120”) in which the reflected light of the irradiated light with a third phase is received, (¶53 and 57, “Charge collection and charge transfer, which occur when a third photo gate control signal Gc is provided” with a 90 degree phase difference) and  -53- 
a seventh detection signal in accordance with electric charges sorted and accumulated into the first tap (¶52 and 54, “potentials or photocharges are accumulated when the first photo gate control signal Ga at the low level is provided to the first photo gate 110” when a “a fourth photo gate control signal Gd is provided” similar to “when the first photo gate control signal Gb is provided”) and an eighth detection signal (¶54, “Charge collection and charge transfer” that is “provided to the second photo gate 120”) sorted and accumulated into the second tap, (¶54, “second charge collection and the second charge transfer which occur when the second photo gate control signal Gb is provided to the second photo gate 120”) among a plurality of electric charges which is alternately sorted into the first tap and the second tap in a fourth detection period (¶54,49,52, and 59, fourth photo gate control signal Gd being similar to “potentials or photocharges” are accumulated when “the high level is provided to the second photo gate 120” and “potentials or photocharges” are accumulated when “the low level is provided to the first photo gate 110”) in which the reflected light of the irradiated light with a fourth phase is received. (¶54 and 57, “charge collection and charge transfer, which occur when a fourth photo gate control signal Gd is provided” with a 270 degree phase difference) 
	Jacobs teaches additionally,
calculating section obtains the offset parameter (¶35, “determine the level difference between the reference tap signals”) using detection signals, (¶35, “level difference between the reference tap signals of the left segment 102 and the reference tap signals of the right segment 104”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt with the difference determination of Jacobs that performs a level correction between tap signals of a CCD sensor. This allows for inherent differences in the tap signal level to be compensated for. 

Regarding claim 9, Ovsiannikov with Schmidt teaches the limitations of claim 5,
	But does not explicitly disclose the additional limitation of claim 9
	However, Jacobs teaches additionally,
calculating section (¶35, “a two-stage control loop”) obtains a gain parameter (¶39 and 35, a two-stage control loop  which includes “gain correction stage 204”) for correcting deviation of characteristics between the first tap and the second tap (¶39, “gain applied to tap signals of a segment 102, 104 by the processor 112 may be adjusted to reduce the gain error between the tap signals of the segments 102, 104”) with a gain as the other type of the correction parameter. (¶35, “a two-stage control loop that actively performs a level correction stage 202 and then a gain correction stage 204”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt with the difference determination of Jacobs that performs a gain correction between tap signals of a CCD sensor. This allows for filtering out scene information from sensor tap imbalance. 


Regarding claim 10, Ovsiannikov with Schmidt with Jacobs teaches the limitations of claim 9,
Jacobs teaches additionally,
calculating section obtains the gain parameter for each one frame of the depth output at a predetermined frame rate. (¶39, “multiplicative gain correction term is generated at the output of the PID controller, and then applied to subsequent frames of pixel information” such that the “control loop may be run continuously” from frame to frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the sensor calibration of Schmidt with the difference determination of Jacobs that performs a gain correction between tap signals of a CCD sensor. This allows for filtering out scene information from sensor tap imbalance. 

Claim(s) 12 rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov; Ilia et al. (US 20120173184 A1) in view of WALIGORSKI; Gregory et al. (US 20160198147 A1)
Regarding claim 12, Ovsiannikov teaches the limitations of claim 1,
	Ovsiannikov teaches additionally, 
a distance measurement result storage section (¶113 and Fig. 12, “a memory device 220”) configured to store the depth - 54 -obtained (¶113 and Fig. 12, “3D image information generated by the 3D image sensor 500 may be stored in a memory device 220”) by the distance measuring section; (¶110 and 113, “3D image signal based on the depth pixel information value” output from the “defect correction filter 539” which can be “depth information” of a digital pixel signal) and 
a result synthesizing section (¶113, “display”) configured to synthesize the depth of a frame (¶113, “3D image information may be displayed through a display”) the depth of the current frame and output the synthesized depth. (¶118, “generate 3D image information based on depth information estimated or calculated by the depth sensor 10” and may “display the 3D image information through a display” and “ 3D image information generated by the processor 210 may be stored in the memory device 220”) 
	But does not explicitly teach, 
synthesize the depth of a frame one frame before a current frame stored in the distance measurement result storage section
	However, Waligorski teaches additionally, 
synthesize the depth of a frame one frame before a current frame (¶52, “samples may be further processed” after being stored in “memory 140”) stored in the distance measurement result storage section (¶52-54, “perform the depth data correction” on samples stored in “memory 140” such that “digital values may be subjected to some form of digital processing” after being stored in memory 140) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the depth data correction of Waligorski which can process samples previously stored. This allows for the ability to use the system in a multi-purpose digital data processing arrangement. 

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov; Ilia et al. (US 20120173184 A1) in view of WALIGORSKI; Gregory et al. (US 20160198147 A1) in view of VAREKAMP; CHRISTIAAN et al. (US 20180374227 A1)
Regarding claim 13, Ovsiannikov with Waligorski teaches the limitations of claim 12,
Waligorski teaches additionally,
the result synthesizing section synthesizes the depth of the frame one frame before the current frame (¶52-54, “perform the depth data correction” on samples stored in “memory 140” such that “digital values may be subjected to some form of digital processing” after being stored in memory 140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the depth data correction of Waligorski which can process samples previously stored. This allows for the ability to use the system in a multi-purpose digital data processing arrangement. 
	But does not explicitly teach,
distance measuring section obtains reliability for the depth along with the depth, 
the reliability is stored along with the depth in the distance measurement result storage section, and 
the result synthesizing section synthesizes the depth of the current frame by performing weighted addition in accordance with the reliability.
	However, Varekamp teaches additionally, 
distance measuring section (¶56-62, “a second infrared light indication”) obtains reliability for the depth along with the depth, (¶58, second infrared light indication that “estimates infrared light level” which is “indicative of an infrared light level when the scene is illuminated to perform depth determination”) 
the reliability is stored along with the depth in the distance measurement result storage section, (¶57, light indication combines “directly measured” light indication used to “depth map” and  second infrared light indication which is “an estimated infrared light level”) and 
the result synthesizing section (¶62, “depth map processor”) synthesizes the depth of the current frame by performing weighted addition in accordance with the reliability. (¶62, depth map processor arranged to “decrease” or “increase” weighting of depth values of the “first depth map relative to depth values of second depth map” depending on “increasing level of infrared light” detected form the first or second depth map)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the depth correction of Ovsiannikov with the depth data correction of Waligorski with the depth map processing of Varekamp which considers reliability of infrared measurements. This allows for effective signal to interference ration estimations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483